Citation Nr: 0600218	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  01-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the calculated amount of $24,800, including 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in St. 
Petersburg, Florida, that denied waiver of recovery of an 
overpayment in the calculated amount of $24,800 because of 
the veteran's bad faith.  He failed to respond to an April 
2003 acceptance of his compromise offer to pay a lump sum of 
$12,500 as full settlement of the debt.  This case was 
remanded by the Board in September 2004 for further 
development.


FINDINGS OF FACT

1.  The veteran was awarded improved death pension benefits 
effective January 29, 1996.  He was notified by VA at the 
time of his June 1996 award letter, and several times 
thereafter, of his obligation to immediately notify VA of any 
change in income.

2.  In July 1999, the RO advised the veteran that it had 
learned that the veteran had been receiving interest income 
which far exceeded the interest income reported by the 
veteran.  As a result, his pension benefits were terminated 
retroactively effective February 1, 1996.  This action was 
taken in March 2000, which resulted in the creation of the 
overpayment at issue.

3.  On Improved Pension Eligibility Verification Reports 
dated in 1997, 1998, and 1999, the veteran reported that he 
and his wife had earned only $101 each in interest income and 
had a net worth of less than $13,000, excluding automobiles, 
household effects, and the value of his home.

4.  Through the income verification process, it was 
discovered that the veteran and his wife had received 
interest income in excess of $13,400 per year from February 
1, 1996, and the veteran subsequently acknowledged that his 
net worth was at least $95,000.  

5.  The failure of the veteran to accurately report his 
income and his net worth was the sole cause of the 
overpayment at issue.

6.  The failure of the veteran to accurately report his 
income and net worth despite his knowledge of the reporting 
requirement demonstrates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences, 
and also resulted in a subsequent monetary loss to the 
Government.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $24,800 was properly created.  38 U.S.C.A. §§ 1506, 
1521, 5112(b)(9) (West 2002); 38 C.F.R. § 3.660 (2005).

2.  Waiver of recovery of the overpayment of pension benefits 
in the calculated amount of $24,800 is precluded by reason of 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Validity of the Debt

The evidence in this case indicates that the overpayment of 
pension in question was created because the veteran was paid 
pension benefits from February 1, 1996, based on his report 
in his initial claim of interest income of $198 per month and 
a net worth of less than $13,000.  In July 1999, the RO 
advised the veteran that it had learned that the veteran and 
his spouse had been receiving interest income of over $13,400 
since February 1, 1996, which far exceeded the interest 
income reported by the veteran.  On the basis of this 
information, he was further notified of a proposal to reduce 
his monthly pension payments retroactively from February 1, 
1996.  This action was taken in March 2000, which resulted in 
the creation of the overpayment at issue.  

On Improved Pension Eligibility Verification Reports dated in 
1997, 1998, and 1999, the veteran reported that he and his 
wife had earned only $101 each in interest income and had a 
net worth of less than $13,000, excluding automobiles, 
household effects, and the value of his home.  A September 
2000 report of contact with the veteran noted that the 
veteran reported a net worth of $105,000.  At that time he 
also acknowledged that he and his wife received slightly less 
than $6,000 per year in unearned income.

In conjunction with the June 1996 letter notifying the 
veteran that he was awarded pension benefits, VA furnished 
him notice of the circumstances that would affect his 
continued entitlement to receive pension benefits.  Along 
with the letter, a VA Form 21-8768 sent as an attachment 
informed the veteran of the effect of income and net worth on 
his pension benefits.  Specifically, the veteran was informed 
that he must report all amounts and sources of income and net 
worth.

Since the July 1999 letter which first informed the veteran 
that VA was aware of the discrepancies between his actual net 
worth and income and the amounts reported in earlier VA 
forms, the veteran has not disputed the fact that his net 
worth is at least $95,000 and that he has significant income 
from interest and annuities.  Instead, he has asserted that 
the overpayment at issue resulted from VA error because all 
his VA forms were completed by a VA employee who said "I 
don't want to hear all that" when the veteran tried to tell 
him about his certificates of deposit and insurance annuity.  
The veteran testified that the employee "said that's not 
important anyway because they'll never check on it."  The 
veteran also asserted that the VA employee put down arbitrary 
numbers--"$2500 for this and a zero for this"--and told the 
veteran to sign it.  The veteran testified that he signed 
documents with numbers made up by the VA employee because "I 
assumed that what he was telling me was so."

The Board does not find the veteran's representations to be 
credible.  First, the Board notes that most, if not all, of 
the forms which address income and net worth, appear to be in 
the veteran's handwriting.  Significantly, the January 1996 
initial claim form, which underrepresents the veteran's net 
worth and income, appears to be in the veteran's handwriting.  
It stretches credulity to think that all of the various 
documents in the claims folder regarding income and net worth 
were prepared by the same VA employee.

Even assuming, arguendo, that a VA employee, not the veteran, 
prepared all the paperwork, the veteran acknowledges that it 
is his signature that appears at the end of each form.  This 
acknowledgement, combined with his testimony that he was 
aware that the VA employee was fabricating responses on the 
VA forms, lead to the conclusion that he knowingly signed 
documents that he knew to be, at the very least, inaccurate.  
Right next to the signature line on each form is a notice 
that "[t]he law provides severe penalties . . . for the 
willful submission of any statement or evidence of a material 
fact, knowing it is false, or fraudulent acceptance of any 
payment to which you are not entitled."  At a minimum, it 
was the veteran, and not a VA employee, who had the specific 
knowledge with regard to his own net worth and sources of 
income.  Thus he, and he alone, was responsible for the 
numbers noted in the VA forms.  Further, the veteran's 
testimony that the VA employee indicated falsifying forms was 
appropriate because "they'll never check it anyway" seems 
to be a recognition on the veteran's part that the behavior 
was improper.

For these reasons, the Board finds that the preponderance of 
the evidence reveals that over the period in question the 
veteran had a net worth as well as an income which exceeded 
the limits for entitlement to pension benefits.  The interest 
income and income from annuities received by the veteran and 
his wife was income as set forth in 38 C.F.R. § 3.660.  It 
does not fit into any of the categories which would be 
considered an exclusion from income found at 38 C.F.R. 
§ 3.272.  The effective date of reduction or discontinuance 
of improved disability pension benefits shall be the date of 
an erroneous award based upon an act of commission or 
omission by the beneficiary.  See 38 U.S.C.A. § 5112(b)(9) 
(West 2002).  The overpayment at issue resulted solely from 
the veteran's failure to notify VA of his net worth or, 
alternatively, of the significant amount of income he and his 
wife received from annuities and interest-bearing accounts.  
He knew, or should have known, that he was not entitled to 
pension benefits in light of his significant net worth and 
income.  Because the overpayment at issue did not result 
solely from VA error, there is no basis to conclude that it 
was improperly created.

Waiver of the Debt

This matter was referred to the Committee, in part, for 
review of the veteran's request for waiver of recovery of the 
$24,800 overpayment in pension benefits and in October 2000, 
the Committee denied the veteran's request.  It was noted 
that the Committee found evidence of bad faith in the 
veteran's failure to accurately report his income, despite 
being advised of the importance of advising VA of any changes 
in his income.  In that regard, it was noted that the veteran 
had reported unearned income for he and his wife totaling 
$202 per year while an Income Verification Match revealed 
that the veteran and his wife actually had an unearned annual 
income in excess of $13,417.  The committee also noted the 
veteran's omission of the fact that he had a net worth of 
$105,000, and that "during the four years you were in 
receipt of pension, you failed to accurately report your true 
unearned income when you submitted meticulous income and 
medical expense reports."  The Committee determined that 
this "intentional omission of critical income information 
for the purpose of qualifying for a benefit you were never 
entitled to receive was overwhelming evidence of bad faith."  
Accordingly, the Committee made a finding that the veteran 
acted in bad faith, thus precluding the grant of waiver of 
the indebtedness.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.965(a) (2005).  However, recovery of an 
overpayment of disability pension benefits may not be waived 
where there is an indication of fraud, misrepresentation, or 
bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§ 1.965(b) (2005).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 1.965(b)(2) (2005).

In this instance, the RO determined that the evidence 
demonstrated that the veteran acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962 (2005).  
The Board agrees.  The evidence supports a finding that the 
veteran's conduct was in bad faith, as demonstrated by his 
repeated failure to make complete disclosures of his income 
as well as his net worth under circumstances where he had 
been repeatedly advised of the correlative nature of his 
entitlement to the pension award and his income.

As detailed above, a review of the record reveals that the 
veteran was informed that income from all sources must be 
reported to VA when he was awarded pension benefits in 1996 
and again when his disability pension was amended in March 
1997.  He was further advised of the consequences of failing 
to do so.  Following the 1996 award of pension benefits, he 
was thereafter repeatedly informed of the importance of 
promptly notifying VA of any changes in his income.

Nevertheless, the record shows that the veteran signed 
eligibility verification forms for several years which under 
reported his net worth in 1996, 1997, 1998, and 1999, and 
also under reported his unearned income for 1996, 1997, 1998, 
and 1999.  The Board finds it significant that this failure 
to report earned and other countable income as well as his 
actual net worth for four years, after the record shows that 
he was fully aware of his responsibilities in this regard.  
Thus, the circumstances which led to the overpayment at issue 
in this case do not appear to be a matter of simply 
forgetting to report such income or net worth or changes in 
income.

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1) (2005).  In this case, the 
evidence demonstrates that the veteran had ample notice and 
subsequent reminders of his obligation to accurately report 
to VA his net worth as well as income from all sources, but 
failed to do so.  Consequently, the Board finds that the 
veteran's failure to report his unearned income to VA, as 
well as his accurate net worth, was the direct cause of the 
overpayment.

The veteran had knowledge that his conduct of under reporting 
his unearned income and net worth would likely result in a 
loss to the government.  This conclusion is based on the 
repeated and specific notifications he received, both prior 
to and after receipt his pension, that reporting of this 
income was absolutely essential to calculate entitlement to 
and amount of VA pension benefits.  His repeated failure to 
accurately report his unearned income and net worth, in bad 
faith, was the direct cause of the overpayment of VA 
benefits.  In view of the foregoing, the Board must conclude 
that the veteran under reported his income with the intent to 
gain an unfair advantage.  As previously indicated, the 
veteran had repeatedly been informed by VA of his 
responsibilities in accurately and promptly reporting his 
income.  The veteran consistently under reported his earnings 
and net worth until confronted with that information by VA 
several years later.  As such, it could be for no other 
purpose than to gain unfair advantage in his dealings with 
the VA.  He was successful in this respect as evidenced by 
the ensuing overpayment.  Thus, the Board is compelled to 
find that the veteran was guilty of bad faith in the creation 
of the overpayment at issue.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the veteran demonstrated bad faith 
by failing to completely and accurately report his income to 
VA for the purpose of retaining VA benefits to which he was 
otherwise not entitled.  There is not an approximate balance 
of positive and negative evidence as to the issue on appeal 
as to warrant application of the doctrine of reasonable 
doubt.  In light of the finding of bad faith, waiver of 
recovery of the overpayment is precluded by law.  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.  See also Farless v. Derwinski, 2 Vet. 
App. 555 (1992).  Although the Board sympathizes with the 
financial difficulties created by retrieval of this debt, the 
law requires its recovery.

VCAA and other notice requirements

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the $24,800 indebtedness, to include whether the 
overpayment was properly created.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination and if the 
debtor is unsatisfied, he may appeal.  Id.  See also 
38 C.F.R. § 1.911 (2005); VAOPGCPREC 6-98 (April 24, 1998).  
The RO fully complied with these requirements.  It reviewed 
the accuracy of its debt determination and advised him of the 
audit's findings in an April 2000 letter.  Given that the 
audit revealed that the amount of the debt was proper, the 
Board does not find that the debt was improperly established.

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. 
§ 5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2005) 
(procedures for applying for waiver).  The Board finds that 
VA gave this notice to the veteran.

The veteran took advantage of his right to an oral hearing.  
The notice also provided him with a description of the 
procedures for submitting an application for waiver. Thus, VA 
fulfilled the statutory obligation that it had to give his 
the information needed to prosecute his waiver claim. Id.


ORDER

The overpayment of improved pension benefits in the amount of 
$24,800 was properly created, and waiver of recovery of the 
overpayment of improved pension benefits in the calculated 
amount of $24,800 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


